Citation Nr: 1125745	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-48 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO. 

In December 2009, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran has been awarded service connection for right leg residuals (rated as 60 percent disabling), left leg residuals (rated as 40 percent disabling) and back residuals (rated as 10 percent disabling) associated with status-post stab wound to the back with partial Brown Sequard syndrome; the combined rating is 80 percent.

2.  The service-connected disabilities meet the percentage requirements for the award of a TDIU rating and are shown as likely as not to prevent the Veteran from securing and following substantially gainful employment consistent with his education and industrial background.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for right leg residuals (rated as 60 percent disabling), left leg residuals (rated as 40 percent disabling) and back residuals (rated as 10 percent disabling) associated with status-post stab wound to the back with partial Brown Sequard syndrome; the combined rating is 80 percent.

Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The question of employability must be looked at in a practical manner, and mere theoretical ability to engage in substantially gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that, according to the Veteran, he has not been employed at any point on a full-time basis since undergoing May 2005 ankle surgery and has not worked at all since his second surgery in August 2008.   

On his September 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked as a laborer for an asphalt company for a period of three months in 2007.  He reported having previous employment from 1997 through 2004 as a laborer with other paving and asphalt companies.  

With respect to education, the Veteran reported completing two years of college, but having no additional education or training.  He had left his last job because of his disability.

The record reflects the Veteran's longstanding lower extremity and back difficulties stemming from a stab wound incurred during active duty service.  The record prior to his first ankle surgery in 2005 reflects that he was able to perform the physical tasks required of his work in construction.  

On VA examination in April 2000, it was noted that the Veteran was able to work for an asphalt company, but felt that his leg was a limitation.  A July 2000 rehabilitation center record indicated that, while the Veteran was working in heavy labor, placing heavy force on his joints, including the right leg and left wrist, would likely cause additional damage.  It was recommended that the Veteran be retrained for less physical work.  

A July 2005 VA occupational therapy treatment record reflects that the Veteran expressed interested in becoming an athletic trainer and was enrolled in a community college for beginning coursework.  He expected to transfer to a university to finish his education after two years.  

The Veteran worked for the previous nine years in construction and had been previously employed in maintenance for approximately eight months and in delivery for approximately two years.

In May 2006, the Veteran underwent surgery on the left foot and ankle, which the VA surgeon noted was directly result of his Brown Sequard syndrome.  The Veteran was noted to be unable to return to work for at least six months following surgery.  

In October 2006, the VA surgeon submitted another statement indicating that the Veteran was still recovering from surgery, as he had loss of muscular strength in the leg.  He noted that the Veteran would be disabled for another six months.

On VA examination in May 2008, the Veteran reported being unable to work since the surgery on his left foot in 2005.  A year after the left heel surgery he was able to return to work, but shortly had to return to orthopedics for increased pain.  He was prescribed another four months of bed rest.  

At the time of examination, the Veteran was in school to obtain a degree in athletic training.  However, the Veteran reported being unable to stand for more than five minutes or drive for more than thirty minutes.  In general, he had increased numbness in the left leg and increased burning in the right leg and was unable to return to work. 

In August 2008, the Veteran underwent a second left foot surgery.  The surgeon noted that his post-operative course would require gradation splinting and physical therapy and that recuperation would last four to twelve months depending upon the healing potential of the Achilles tendon and acceptance of the grafting.

On VA examination in October 2008, it was noted that the Veteran had been unemployed on and off for the past two and half years, as with each surgery he had needed to be off for one year.  He was not working at the time of examination.  

After a complete review of the Veteran's medical history and physical examination, the examiner assigned various diagnoses, including left Achilles tendon with deep tissue mass excision retrotalar and retrocalcaneal with resection of redundant bone on the left calcaneus as well as detachment and reattachment of the Achilles tendon of the left foot and ankle with reconstruction left lower extremity, Brown-Sequard syndrome with residual back pain, and pain and numbness in both legs.  

The examiner noted that the Veteran reported having pain, numbness and spasms in the right leg and numbness and pain in the left leg with a subsequent Achilles tendon repair.  He opined that the Veteran would not be able to engage in any physical or industrial employment that required prolonged standing or walking or any time of heavy lifting due to back and leg pain.  

The examiner also pointed out that the Veteran would have difficulty with sedentary employment, but this was due to residuals of a gunshot wound of the left forearm, which was not service connected.

In January 2009, the Veteran's VA surgeon noted that the Veteran continued to be unable to work for a period of at least six months.

On VA examination in April 2009, the examiner assigned a diagnosis of stab wound with residual partial Brown-Sequard syndrome, involvement of the lower extremities, complication of tendonosis and denervation of the left Achilles tendon, paresthesia, tactile sensory disturbance, muscle spasms and lumbar pain, and Achilles tendon tendonosis and denervation, with augmentation/revisional graft surgery and repair.

A December 2009 statement from a VA treating physician notes that the Veteran continued to experience pain and spasm in his low back and thighs, as well as numbness and paraesthesias in the lower extremities, left greater than right, especially when he is sitting for prolonged periods.  The physician noted that this limited the Veteran's functional capacity.

During a December 2009 hearing, the Veteran testified that the multiple left foot surgeries had not improved his condition.  While he went to physical therapy, this did not make his condition necessarily better, but merely prevented further detriment or atrophy.  Moreover, he reported having to withdraw from his classes to complete his athletic training degree under doctor's orders.  While he reported that he volunteered coaching, he did this for only a few months a year, for four hours a week, and was using a wheelchair.  

The Veteran added that his treating physician told him that further surgery would be fruitless.  He indicated that not only was physical work impossible, he could not been employed in a sedentary position either as he could not sit or stand for long periods of time.

The Veteran was afforded another VA examination to assess the impact of his service-connected disabilities on his employability in May 2010.  A diagnosis of Brown-Sequard syndrome with bilateral lower extremity paresthesias and bilateral foot drop, muscle weakness, and cramping was noted.  The examiner determined that the Veteran would not be a good candidate for physical employment, but that sedentary employment would be appropriate.    

Based on careful review of the record, the Board finds that the evidence establishes that he currently is not shown to be capable of performing substantially gainful employment consistent with occupational history and educational background.  

The Veteran is shown to have been able pursue additional training or education opportunities in addition to having previously completed two years of college, but was unable to complete additional training necessary to receive a degree.  In addition, his post-service employment background included working in maintenance, delivery and construction for a number of years until recent surgery had extensive recovery.  

While it is clear that the Veteran would not be able to return to his previous jobs involving heavy or strenuous activity, he as likely as not is also prevented from doing light manual labor or any other work requiring extensive standing or ambulation.    Moreover, he now asserts having significant back pain that would impair his ability to do prolonged sitting consistent with sedentary employment. 

Given the Veteran's work history and his lack of additional educational attainment, the Board finds that the service-connected disabilities in combination currently are not shown to be productive of an overall level of disablement that would be consistent with his being precluded from securing and following all forms of substantially gainful employment.  



ORDER

Entitlement to a total rating based on individual unemployability by reason of service-connected disability is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


